Citation Nr: 0921144	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-06 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to nonservice-connected death pension 
benefits.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to accrued benefits.

4.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 7, 1942, to 
September 25, 1942.  He died in August 2006.  The appellant 
is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In a July 2008 report of contact, the appellant withdrew her 
request for a personal hearing.  38 C.F.R. § 20.704(e).  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.  

In August 2006, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation (DIC), 
Death Pension, and Accrued Benefits.  In a November 2006 
letter, the RO denied the claim for death pension benefits.  
The letter also indicated that the appellant's claims for DIC 
and accrued benefits were also denied.  However, unlike the 
claim for death pension, no explanation was provided 
regarding why the claims for DIC and accrued benefits were 
denied.  Moreover, a rating decision denying the claims was 
not issued at that time.  The appellant submitted a notice of 
disagreement (NOD) with the denial of the claims for death 
pension, DIC, and accrued benefits in December 2006.  In 
January 2008, a statement of the case (SOC) was issued which 
addressed the issue of whether the basic requirements of 
death pension benefits were met.  Also in January 2008, a 
rating decision was issued which denied entitlement to 
service connection for the cause of the Veteran's death, 
entitlement to accrued benefits, and entitlement to DEA 
benefits.  

The Board notes that the RO was in error when it stated in 
the November 2006 letter that the claims for DIC and accrued 
benefits were denied.  Rather, these claims should have been 
addressed in a rating decision, as they are claims for 
compensation.  However, the appellant relied on the November 
2006 letter as an indication that her claims for DIC and 
accrued benefits had been denied as reflected in her December 
2006 NOD.  As noted above, the claims for DIC/cause of death 
and accrued benefits were not properly adjudicated until 
January 2008.  Unfortunately, the Board cannot construe the 
appellant's December 2006 statement as a valid NOD with the 
January 2008 adjudication as it was received prior to the 
adjudication.  However, for the sake of fairness, the Board 
construes the appellant's February 2008 Form 9 as an NOD with 
the January 2008 rating decision.  When there has been an 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a SOC.  See 38 C.F.R. 
§ 19.26.  Thus, a REMAND for issuance of an SOC on the issues 
of entitlement to service connection for the cause of the 
Veteran's death, entitlement to accrued benefits, and 
entitlement to DEA benefits is necessary and these issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran served on active duty from September 7, 1942, 
to September 25, 1942, which is less than 90 days; and was 
not released from service for a service-connected disability.






CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death 
pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 
107, 1502, 1521, 1541, 7104(c) (West 2002 & Supp. 2008) ; 38 
C.F.R. §§ 3.1, 3.3, 3.23, 3.314 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board has considered whether the notice provisions are 
applicable to the claim for death pension.  Because 
qualifying service and how it may be established are outlined 
in statute and regulation and because service department 
certifications of service are binding on VA, the Board's 
review is limited to interpreting the pertinent law and 
regulations.  As it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable to this claim.  Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit); See Mason v. Principi, 16 Vet. App. 129, 
132 (2002) (holding that the VCAA is not applicable in a 
claim for nonservice-connected pension when the claimant did 
not serve on active duty during a period of war).  
Accordingly, the Board finds no prejudice toward the 
appellant in proceeding with the adjudication of her claim.







LAW AND ANALYSIS

1.  Entitlement to nonservice-connected death pension 
benefits.

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.  The Secretary shall 
pay pension for nonservice-connected disability or death for 
service to the surviving spouse of each veteran of a period 
of war who met the service requirements prescribed in 38 
U.S.C.A. § 1521(j) or who at the time of death was receiving 
(or entitled to receive) compensation or retirement pay for a 
service-connected disability.  38 U.S.C.A. 
§ 1541.

In order to establish basic eligibility for VA death pension 
benefits to the surviving spouse of a veteran, the veteran 
must have had the requisite service.  38 U.S.C.A. 
§ 1541(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran has met the 
necessary service requirements if he served in active 
military, naval, or air service under one of the following 
conditions: (1) for 90 days or more during a period of war; 
(2) during a period of war and was discharged or released 
from service for a service-connected disability or at the 
time of discharge had such a service-connected disability, 
shown by official service records, which in medical judgment 
would have justified a discharge for disability; (3) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(a).  World War II is a period of War.  38 
U.S.C.A. § 101(11).

The Veteran's service records reflected that he served in the 
U.S. Navy from September 7, 1942, to September 25, 1942, 
which is less than 90 days.  Although his service took place 
during World War II, he was not discharged or released from 
duty due to a service-connected disability.  The Veteran was 
not service-connected for any disability at the time of his 
death.  The Veteran's service records show that he received a 
special order discharge because of unsuitability for naval 
service.  Moreover, there is no indication of any medical 
disability in his official service records.  

As the Veteran did not serve for a period of at least 90 days 
and was not discharged from service due to a service-
connected disability, entitlement to nonservice-connected 
pension benefits is not warranted.  Although the Board is 
sympathetic to the appellant's situation, and by no means 
wishes to minimize the service the Veteran provided, the 
Board is bound by the laws codified in Title 38 of the United 
States Code and Code of Federal Regulations which govern 
benefits administered by the Secretary of VA.  Thus, the 
Board must apply the law as it exists and cannot extend 
benefits outside of these boundaries.  See Owings v. Brown, 8 
Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992) ("This Court must interpret the law as 
it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular (claimant)."').


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.










REMAND

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to accrued benefits.

4.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.

As reflected in the introduction, the issues of entitlement 
to service connection for the cause of the Veteran's death, 
entitlement to accrued benefits, and entitlement to DEA 
benefits are remanded to the RO for issuance of a SOC.  
However, these issues will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

An SOC, containing all applicable laws and 
regulations, on the issues of entitlement 
to service connection for the cause of the 
Veteran's death, entitlement to accrued 
benefits, and entitlement to DEA benefits 
must be issued.  Manlincon, 12 Vet. App. 
238.  The appellant should be advised of 
the time period in which to perfect her 
appeal.  Only if the appellant's appeal as 
to these issues is perfected within the 
applicable time period, then such should 
return to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


